United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.P., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, LOS ANGELES
INTERNATIONAL AIRPORT, Los Angeles, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1323
Issued: October 5, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 18, 2007 appellant filed a timely appeal from the merit decision of the Office of
Workers’ Compensation Programs dated February 28, 2007, finding that she received an
overpayment in the amount of $722.92 and that he was at fault in the creation of the
overpayment. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
overpayment decision.
ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $722.92; and (2) whether the Office properly found that appellant was at fault in the
creation of this overpayment thus precluding waiver of the overpayment.

FACTUAL HISTORY
On October 23, 2005 appellant, then a 25-year-old transportation security screener, filed
a traumatic injury claim alleging that on that date, while loading a bag, he stepped incorrectly on
his right foot and began to feel a sharp pain in his knee. He stopped work on October 24, 2005.
By letter dated December 8, 2005, the Office accepted appellant’s claim for right knee strain and
right lateral collateral ligament. Appellant was referred for vocational rehabilitation services.
According to an Office internal note, on October 26, 2006 a representative from the
Office spoke by telephone with Gwendolyn Stone at Consumer First Lending Group who
indicated that appellant was working as a human resource specialist at Consumer First Lending
Group in Sacramento. Ms. Stone indicated that appellant was working 40 hours per week at
$14.00 per hour. An Office telephone note dated October 26, 2006 indicated that appellant
confirmed that he began work as a loan processor on October 16, 2006.
By letter dated November 1, 2006, the Office informed appellant that it was reducing his
wage-loss benefits effective October 16, 2006 to reflect his actual earnings as a loan processor.
On November 1, 2006 the Office also issued a preliminary notice of overpayment in the
amount of $722.92 finding that appellant received compensation at the temporary total disability
rate for the period October 16 through 28, 2006 while he was also working.1 The Office made a
preliminary finding that appellant was at fault in the creation of the overpayment as he should
have been aware that he was not entitled to the higher compensation while working.
In a memorandum to file dated November 22, 2006, the claims examiner indicated that
appellant had been paid under actual wage-earning capacity based on his employment beginning
October 26, 2006. The memorandum noted that appellant had no actual earnings from such
employment as he was working in an unpaid internship, so his benefits would not be reduced. In
a November 22, 2006 letter, the Office informed appellant that, after a review of all available
information, it had been determined that he was entitled to full compensation based on the fact
that he currently had no wages. Full compensation was restored and the reduction in
compensation referenced in a prior letter was rescinded.
On February 28, 2007 the Office issued a decision finding that an overpayment occurred
in the amount of $722.92 and that appellant was found to be with fault in the creation of the
overpayment.

1

The overpayment was calculated by first determining that appellant was paid $14.00 per hour or $560.00 per
week. The Office indicated that the gross amount of compensation appellant received from October 16 through 28,
2006 was $821.51 and that the amount to which he was entitled during that period, based on appellant earning
weekly wages of $560.00, was $98.59. Accordingly, the Office calculated that appellant received an overpayment
in the amount of $722.92 based on the difference between what he actually received for this period ($821.51) and
the amount that he was entitled to received ($722.92).

2

LEGAL PRECEDENT
Section 8129(a) of the Federal Employees’ Compensation Act provides that an employee
who is receiving compensation for an employment injury may not receive wages for the same
period.2
ANALYSIS
In the instant case, the Office found that appellant received an overpayment in the
amount of $722.92 because he received compensation for total disability during the period
October 16 through 28, 2006 while he was also working. The Office based its conclusion on a
mistaken fact that appellant was being paid wages of $14.00 per hour for his work at Consumer
First Lending Group. No proof of these wages exists other than notes regarding telephone calls
between the Office and Consumer Lending. In fact, the Office later determined that appellant
did not receive any wages for this period of time; rather, he was working as an unpaid intern. As
appellant did not receive wages during the period of his unpaid internship, he did not receive any
overpayment and the Office’s finding to the contrary is in error. Accordingly, the Board will
reverse the decision of the Office finding that an overpayment occurred.
CONCLUSION
The Board finds that the Office erred in finding that appellant received an overpayment in
the amount of $722.92.3

2

5 U.S.C. § 8129(a).

3

In light of the disposition of the first issue, the second issue regarding fault is moot.

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 28, 2007 is reversed.
Issued: October 5, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

